DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on November 3, 2021 has been entered.
Claims 10, 16 and 23-24 are currently amended.
Claims 1-9, 11-12 and 15 are cancelled.
Claims 26 is newly submitted.
Claims 10, 13-14 and 16-26 are pending.

Interview
	Applicants representative has asserted that in a formal telephonic interview of October 18, 2021 that the Examiner orally agreed to consult a Quality Assurance Specialist to determine if the arguments in the present response satisfy the written description rejection prior to acting on the application.  In response, the Examiner maintains that, as with any application, a QAS would be consulted if the Examiner had any uncertainty regarding the prosecution of the present application.  While the Examiner has determined that the present claim amendments have overcome the written description rejection, the claim amendments have necessitated other rejections, as set forth below

Claim Objections
Claim 26 is objected to because of the following informalities:  “arboretum” should read “arboreum”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 is indefinite in reciting that the length of the peptide fragment is 16 to 63% of the full length of AS1 of Gossypium arboretum, given that no sequence or length is provided for the full length  sequence of Gossypium arboretum, therefore, it cannot be determined what would constitute 16 to 63% of the full length.  Amendment of the claim to recite a sequence identifier for the full length sequence would overcome the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claims limited to a method for reducing disease symptoms caused by a virus that comprises betaC1 and belongs to the family Geminiviridae by transforming a plant with an expression vector encoding a peptides of AS1d3 (SEQ ID NO: 3), AS1d4 (SEQ ID NO: 4), AS1D14 (SEQ ID NO: 14) from Arabidopsis, and GaAS1D1ngq (SEQ ID NO: 15) and GaAS1D4ngq (SEQ ID NO: 18) from cotton, does not reasonably provide enablement for a method comprising transforming a plant with an expression vector encoding any peptide consisting of any one of SEQ ID NO: 1-18 or 78-81; or any peptide consisting of the amino acid sequence represented by SEQ ID Nos: 1-18 or 78-81, in which as many as 1 to 10, 1 to 30, or 1 to 43 amino acids are deleted, substituted, inserted, and/or added; or any peptide fragment of AS1 of Gossypium arboreum that is 16-63% of the full length sequence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
The claims are drawn to an expression vector encoding a peptide fragment of ASYMMETRIC LEAVES 1 (AS1) of SEQ ID NO: 71, or where the peptide fragment has one of SEQ ID NO: 1 to 18 or 78-81 in which 1 to 43 amino acids are deleted, substituted, inserted, and/or added; an expression cassette comprising said nucleic acid; a transgenic plant transformed with the nucleic acid; and a method for reducing a disease symptom caused by a virus that comprises betaC1 by transforming the plant with the nucleic acid.  However, the specification only discloses a few specific partial peptides of AS1 that reduce disease symptoms caused by a virus that comprises betaC1 that belongs to the family Geminiviridae when a nucleic acid sequence encoding said peptide is transformed into a plant (note AS1d3, AS1d4 and AS1D14 at page 16 [0037].  While the claims are drawn to a nucleic acid encoding a multitude of peptides that would be considered a peptide fragment of AS1 of SEQ ID NO: 71 or a fragment of an AS1 of cotton or these sequences modified with deletions, substitutions, insertions and/or additions, the 
The specification only discloses use of a few sequences of the multitude encompassed by the claims that can be used to reduce disease symptoms in a plant, yet the specification also discloses the uncertainty that a sequences will competitively inhibit binding of betaC1 and will confer disease resistance to a plant, as evidenced by the expression of the full length AS1 sequence (page 36 and Figure 7).  The specification does not provide guidance with regard to choosing from the multitude of sequences that are encompassed by the claims to identify sequences that will be useful in conferring disease resistance to a plant.  The specification does not teach how to use the multitude of peptide sequences that are encompassed by the claims.
Given the uncertainty of a peptide conferring disease resistance to a plant, as evidenced by the results set forth in the specification; and given the limited number of working examples; the absence of guidance in the specification for identifying other sequences that will be effective in conferring disease resistance to a plant; and given the breadth of the claims which encompass use of vectors encoding a multitude of possible peptide sequences that have modifications to SEQ ID NO: 1-18 and 78-81, including having as many as 43 amino acids deleted, substituted, inserted, and/or added to any of SEQ ID NO: 6, 7 or 10, for example, or peptides from cotton of indeterminate length; and given the state of the prior art which fails to teach transforming plants with truncated AS1 genes to reduce viral disease symptoms in plants, it would require undue experimentation by one skilled in the art to make and use the invention, as broadly claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 23 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theodoris et al (PNAS 100 (11): 6837-6842, May 2003).
The claims are drawn to an expression vector encoding any peptide fragment of AS1 that is 16-63% of the full length of SEQ ID NO: 71, and wherein the peptide comprises at least one motif of: a leucine zipper motif, a PSVTL(S/T)L motif of SEQ ID NO: 82, and a coiled-coil motif.
Theodoris et al teach the AS1 sequence of SEQ ID NO: 71 from Arabidopsis (see alignment below) and three truncated sequences consisting of: amino acids 252-356, amino acids 252-341, and amino acids 268-356, wherein each is cloned into an expression vector (see the description at the first full paragraph of page 6838, page 6839, and Figure 3, at least).  Therefore, Theodoris et al anticipate the AS1 fragment in a vector of claim 10, wherein the fragments in the expression vectors are within 16 -63% of the full length of 367 amino acids.  And the presence of the recited motifs would be inherent in the same peptide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13, 16-17 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theodoris et al (PNAS 100 (11): 6837-6842, May 2003).
The claims are drawn to an expression vector encoding any peptide fragment of AS1 that is 16-63% of the full length of SEQ ID NO: 71; or any peptide consisting of any one of SEQ ID NO: 1-18 or 78-81; or any peptide consisting of the amino acid sequence represented by SEQ ID Nos: 1-18 or 78-81, in which as many as 1 to 10, 1 to 30, or 1 to 43 amino acids are deleted, substituted, inserted, and/or added, as specified for each SEQ ID NO in the claims.  It is noted that SEQ ID NO: 14 consists of Met and 
Theodoris et al teach the AS1 sequence of SEQ ID NO: 71 from Arabidopsis (see alignment below) and truncated peptide sequences, including three truncated sequences consisting of: amino acids 252-356, amino acids 252-341, and amino acids 268-356, wherein each is cloned into an expression vector (see the description at the first full paragraph of page 6838, page 6839, and Figure 3, at least), and the presence of the recited motifs would be inherent in the same peptide.  Theodoris et al also teach that AS1 is a transcription factor that has a C-Terminal Domain (CTD) that is required for homodimerization and affects leaf shape (see the abstract, at least).  And Theodoris et al teach transformation of a plant with an expression vector comprising an AS1 coding sequence to modify plant phenotypes (page 6838 and Figure 1, for example).
Theodoris et al do not specifically teach plants transformed with the truncated AS1 sequences that are 16-63% of the full length sequence from Arabidopsis, and do not specifically teach vectors encoding a peptide consisting of any one of SEQ ID NO: 1-18 or 78-81; or any peptide consisting of the amino acid sequence represented by SEQ ID Nos: 1-18 or 78-81, in which as many as 1 to 10, 1 to 30, or 1 to 43 amino acids are deleted, substituted, inserted, and/or added, as specified for each SEQ ID NO in the claims.
Given the recognition of those of ordinary skill in the art of the value of producing an expression vector encoding truncated AS1 peptides, and the value transforming a plant with an expression vector encoding an AS1 peptide, as taught by Theodoris et al, one of ordinary skill in the art would have been motivated to produce expression vectors comprising truncated peptides of AS1, particularly C-terminal peptides, and transforming plants with said vectors to modify plant phenotype, and the particular length of the peptide fragment would have been the optimization of process parameters, as also taught by Theodoris et al.  Thus the claimed invention would have been prima facie obvious before the effective .

Claim(s) 26 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ye et al (US Patent 8,853,493).
The claim is drawn to an expression vector comprising a nucleic acid encoding a peptide fragment of AS1 of Gossypium arboreum that is 16-63% of the full length sequence.
Ye et al teach an expression vector comprising a nucleic acid encoding a peptide fragment of AS1 of Gossypium arboretum.  See paragraphs 141-14, where a 418 bp fragment of the cotton AS1 coding sequence is amplified and cloned into an expression vector, wherein it appears that this fragment would encode an AS1 that is 16-63% of the full length sequence.  However, given that the claim does not recite a sequence length and the prior art does not disclose that the peptide is in the range of 16-63% of a full length AS1 of Gossypium arboreum, the Examiner is unable to determine whether the prior art disclosure possesses the unrecited characteristics.  With these conditions, where the product seems to be identical except that the prior art is silent to the characteristic or property claimed, the burden shifts to applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  Note the case law of In re Best 195 USPQ 430, 433 (CCPA 1977). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        




Sequence Alignment with SEQ ID NO: 71
RESULT 1
AS1_ARATH
ID   AS1_ARATH               Reviewed;         367 AA.
AC   O80931; Q53YQ1;
DT   28-MAR-2003, integrated into UniProtKB/Swiss-Prot.
DT   01-NOV-1998, sequence version 1.
DT   10-FEB-2021, entry version 156.
DE   RecName: Full=Transcription factor AS1 {ECO:0000303|PubMed:11140682};
DE   AltName: Full=Myb-related protein 91 {ECO:0000303|PubMed:9839469};
DE            Short=AtMYB91 {ECO:0000303|PubMed:9839469};
DE   AltName: Full=Protein ASYMMETRIC LEAVES 1 {ECO:0000303|PubMed:11140682};
DE   AltName: Full=Protein PHANTASTICA {ECO:0000303|PubMed:10102816};
DE            Short=AtPHAN {ECO:0000303|PubMed:10102816};
GN   Name=AS1 {ECO:0000303|PubMed:11140682};
GN   Synonyms=MYB91 {ECO:0000303|PubMed:9839469},
GN   PHAN {ECO:0000303|PubMed:10102816};
GN   OrderedLocusNames=At2g37630 {ECO:0000312|Araport:AT2G37630};
GN   ORFNames=F13M22.13 {ECO:0000312|EMBL:AAC23633.1};
OS   Arabidopsis thaliana (Mouse-ear cress).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; malvids; Brassicales; Brassicaceae; Camelineae; Arabidopsis.
OX   NCBI_TaxID=3702;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA], AND NOMENCLATURE.
RC   STRAIN=cv. Columbia;
RX   PubMed=9839469; DOI=10.1046/j.1365-313x.1998.00278.x;
RA   Kranz H.D., Denekamp M., Greco R., Jin H.-L., Leyva A., Meissner R.C.,
RA   Petroni K., Urzainqui A., Bevan M., Martin C., Smeekens S., Tonelli C.,
RA   Paz-Ares J., Weisshaar B.;
RT   "Towards functional characterisation of the members of the R2R3-MYB gene
RT   family from Arabidopsis thaliana.";
RL   Plant J. 16:263-276(1998).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [MRNA].
RC   STRAIN=cv. Columbia;

RA   Stracke R., Werber M., Weisshaar B.;
RT   "The R2R3-MYB gene family in Arabidopsis thaliana.";
RL   Curr. Opin. Plant Biol. 4:447-456(2001).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [MRNA], CHARACTERIZATION, AND FUNCTION.
RC   STRAIN=cv. Landsberg erecta;
RX   PubMed=11140682; DOI=10.1038/35050091;
RA   Byrne M.E., Barley R., Curtis M., Arroyo J.M., Dunham M., Hudson A.,
RA   Martienssen R.A.;
RT   "ASYMMETRIC LEAVES1 mediates leaf patterning and stem cell function in
RT   Arabidopsis.";
RL   Nature 408:967-971(2000).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], CHARACTERIZATION, AND FUNCTION.
RC   STRAIN=cv. Landsberg erecta;
RX   PubMed=11882937; DOI=10.1007/s004250100673;
RA   Sun Y., Zhou Q., Zhang W., Fu Y., Huang H.;
RT   "ASYMMETRIC LEAVES1, an Arabidopsis gene that is involved in the control of
RT   cell differentiation in leaves.";
RL   Planta 214:694-702(2002).
RN   [5]
RP   NUCLEOTIDE SEQUENCE [MRNA].
RA   Qu L.-J., Gu H.;
RT   "The MYB transcription factor family in Arabidopsis: a genome-wide cloning
RT   and expression pattern analysis.";
RL   Submitted (JAN-2004) to the EMBL/GenBank/DDBJ databases.
RN   [6]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Columbia;
RX   PubMed=10617197; DOI=10.1038/45471;
RA   Lin X., Kaul S., Rounsley S.D., Shea T.P., Benito M.-I., Town C.D.,
RA   Fujii C.Y., Mason T.M., Bowman C.L., Barnstead M.E., Feldblyum T.V.,
RA   Buell C.R., Ketchum K.A., Lee J.J., Ronning C.M., Koo H.L., Moffat K.S.,
RA   Cronin L.A., Shen M., Pai G., Van Aken S., Umayam L., Tallon L.J.,
RA   Gill J.E., Adams M.D., Carrera A.J., Creasy T.H., Goodman H.M.,
RA   Somerville C.R., Copenhaver G.P., Preuss D., Nierman W.C., White O.,
RA   Eisen J.A., Salzberg S.L., Fraser C.M., Venter J.C.;
RT   "Sequence and analysis of chromosome 2 of the plant Arabidopsis thaliana.";
RL   Nature 402:761-768(1999).
RN   [7]
RP   GENOME REANNOTATION.
RC   STRAIN=cv. Columbia;
RX   PubMed=27862469; DOI=10.1111/tpj.13415;
RA   Cheng C.Y., Krishnakumar V., Chan A.P., Thibaud-Nissen F., Schobel S.,
RA   Town C.D.;
RT   "Araport11: a complete reannotation of the Arabidopsis thaliana reference
RT   genome.";
RL   Plant J. 89:789-804(2017).
RN   [8]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA].
RC   STRAIN=cv. Columbia;
RA   Quinitio C., Chen H., Kim C.J., Shinn P., Ecker J.R.;
RT   "Arabidopsis ORF clone.";
RL   Submitted (JUL-2006) to the EMBL/GenBank/DDBJ databases.
RN   [9]
RP   IDENTIFICATION.
RX   PubMed=10102816; DOI=10.1126/science.284.5411.151;
RA   Timmermans M.C.P., Hudson A., Becraft P.W., Nelson T.;
RT   "ROUGH SHEATH2: a Myb protein that represses knox homeobox genes in maize
RT   lateral organ primordia.";
RL   Science 284:151-153(1999).
RN   [10]
RP   FUNCTION.
RX   PubMed=11076771;
RA   Ori N., Eshed Y., Chuck G., Bowman J.L., Hake S.;
RT   "Mechanisms that control knox gene expression in the Arabidopsis shoot.";
RL   Development 127:5523-5532(2000).
RN   [11]
RP   CHARACTERIZATION.
RX   PubMed=11934861;

RT   "ASYMMETRIC LEAVES1 reveals knox gene redundancy in Arabidopsis.";
RL   Development 129:1957-1965(2002).
RN   [12]
RP   FUNCTION, AND SUBUNIT.
RX   PubMed=12750468; DOI=10.1073/pnas.1132113100;
RA   Theodoris G., Inada N., Freeling M.;
RT   "Conservation and molecular dissection of ROUGH SHEATH2 and ASYMMETRIC
RT   LEAVES1 function in leaf development.";
RL   Proc. Natl. Acad. Sci. U.S.A. 100:6837-6842(2003).
RN   [13]
RP   INTERACTION WITH LBD6/AS2.
RX   PubMed=12874130; DOI=10.1242/dev.00622;
RA   Xu L., Xu Y., Dong A., Sun Y., Pi L., Xu Y., Huang H.;
RT   "Novel as1 and as2 defects in leaf adaxial-abaxial polarity reveal the
RT   requirement for ASYMMETRIC LEAVES1 and 2 and ERECTA functions in specifying
RT   leaf adaxial identity.";
RL   Development 130:4097-4107(2003).
RN   [14]
RP   INTERACTION WITH HIRA; RIK AND LBD6/AS2.
RX   PubMed=16243907; DOI=10.1105/tpc.105.035477;
RA   Phelps-Durr T.L., Thomas J., Vahab P., Timmermans M.C.P.;
RT   "Maize rough sheath2 and its Arabidopsis orthologue ASYMMETRIC LEAVES1
RT   interact with HIRA, a predicted histone chaperone, to maintain knox gene
RT   silencing and determinacy during organogenesis.";
RL   Plant Cell 17:2886-2898(2005).
RN   [15]
RP   INDUCTION.
RX   PubMed=16166385; DOI=10.1101/gad.352005;
RA   Chua Y.L., Channeliere S., Mott E., Gray J.C.;
RT   "The bromodomain protein GTE6 controls leaf development in Arabidopsis by
RT   histone acetylation at ASYMMETRIC LEAVES1.";
RL   Genes Dev. 19:2245-2254(2005).
RN   [16]
RP   FUNCTION.
RX   PubMed=16006579; DOI=10.1105/tpc.105.033449;
RA   Li H., Xu L., Wang H., Yuan Z., Cao X., Yang Z., Zhang D., Xu Y., Huang H.;
RT   "The Putative RNA-dependent RNA polymerase RDR6 acts synergistically with
RT   ASYMMETRIC LEAVES1 and 2 to repress BREVIPEDICELLUS and MicroRNA165/166 in
RT   Arabidopsis leaf development.";
RL   Plant Cell 17:2157-2171(2005).
RN   [17]
RP   FUNCTION.
RX   PubMed=16699177; DOI=10.1093/pcp/pcj057;
RA   Xu L., Yang L., Pi L., Liu Q., Ling Q., Wang H., Poethig R.S., Huang H.;
RT   "Genetic interaction between the AS1-AS2 and RDR6-SGS3-AGO7 pathways for
RT   leaf morphogenesis.";
RL   Plant Cell Physiol. 47:853-863(2006).
RN   [18]
RP   GENE FAMILY.
RX   PubMed=16463103; DOI=10.1007/s11103-005-2910-y;
RA   Chen Y., Yang X., He K., Liu M., Li J., Gao Z., Lin Z., Zhang Y., Wang X.,
RA   Qiu X., Shen Y., Zhang L., Deng X., Luo J., Deng X.-W., Chen Z., Gu H.,
RA   Qu L.-J.;
RT   "The MYB transcription factor superfamily of Arabidopsis: expression
RT   analysis and phylogenetic comparison with the rice MYB family.";
RL   Plant Mol. Biol. 60:107-124(2006).
RN   [19]
RP   FUNCTION.
RX   PubMed=17395603; DOI=10.1093/pcp/pcm040;
RA   Fu Y., Xu L., Xu B., Yang L., Ling Q., Wang H., Huang H.;
RT   "Genetic interactions between leaf polarity-controlling genes and
RT   ASYMMETRIC LEAVES1 and 2 in Arabidopsis leaf patterning.";
RL   Plant Cell Physiol. 48:724-735(2007).
RN   [20]
RP   FUNCTION, AND TISSUE SPECIFICITY.
RX   PubMed=17559509; DOI=10.1111/j.1365-313x.2007.03132.x;
RA   Iwakawa H., Iwasaki M., Kojima S., Ueno Y., Soma T., Tanaka H.,
RA   Semiarti E., Machida Y., Machida C.;
RT   "Expression of the ASYMMETRIC LEAVES2 gene in the adaxial domain of
RT   Arabidopsis leaves represses cell proliferation in this domain and is

RL   Plant J. 51:173-184(2007).
RN   [21]
RP   FUNCTION, INTERACTION WITH HDA6 AND LBD6, AND SUBCELLULAR LOCATION.
RX   PubMed=23271976; DOI=10.1371/journal.pgen.1003114;
RA   Luo M., Yu C.W., Chen F.F., Zhao L., Tian G., Liu X., Cui Y., Yang J.Y.,
RA   Wu K.;
RT   "Histone deacetylase HDA6 is functionally associated with AS1 in repression
RT   of KNOX genes in arabidopsis.";
RL   PLoS Genet. 8:E1003114-E1003114(2012).
RN   [22]
RP   FUNCTION, INTERACTION WITH CO, TISSUE SPECIFICITY, AND INDUCTION.
RX   PubMed=21950734; DOI=10.1111/j.1365-313x.2011.04793.x;
RA   Song Y.H., Lee I., Lee S.Y., Imaizumi T., Hong J.C.;
RT   "CONSTANS and ASYMMETRIC LEAVES 1 complex is involved in the induction of
RT   FLOWERING LOCUS T in photoperiodic flowering in Arabidopsis.";
RL   Plant J. 69:332-342(2012).
RN   [23]
RP   FUNCTION, AND DISRUPTION PHENOTYPE.
RX   PubMed=27334696; DOI=10.1242/bio.019109;
RA   Matsumura Y., Ohbayashi I., Takahashi H., Kojima S., Ishibashi N., Keta S.,
RA   Nakagawa A., Hayashi R., Saez-Vasquez J., Echeverria M., Sugiyama M.,
RA   Nakamura K., Machida C., Machida Y.;
RT   "A genetic link between epigenetic repressor AS1-AS2 and a putative small

  Query Match             100.0%;  Score 1926;  DB 1;  Length 367;
  Best Local Similarity   100.0%;  
  Matches  367;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKERQRWSGEEDALLRAYVRQFGPREWHLVSERMNKPLNRDAKSCLERWKNYLKPGIKKG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKERQRWSGEEDALLRAYVRQFGPREWHLVSERMNKPLNRDAKSCLERWKNYLKPGIKKG 60

Qy         61 SLTEEEQRLVIRLQEKHGNKWKKIAAEVPGRTAKRLGKWWEVFKEKQQREEKESNKRVEP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SLTEEEQRLVIRLQEKHGNKWKKIAAEVPGRTAKRLGKWWEVFKEKQQREEKESNKRVEP 120

Qy        121 IDESKYDRILESFAEKLVKERSNVVPAAAAAATVVMANSNGGFLHSEQQVQPPNPVIPPW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IDESKYDRILESFAEKLVKERSNVVPAAAAAATVVMANSNGGFLHSEQQVQPPNPVIPPW 180

Qy        181 LATSNNGNNVVARPPSVTLTLSPSTVAAAAPQPPIPWLQQQQPERAENGPGGLVLGSMMP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LATSNNGNNVVARPPSVTLTLSPSTVAAAAPQPPIPWLQQQQPERAENGPGGLVLGSMMP 240

Qy        241 SCSGSSESVFLSELVECCRELEEGHRAWADHKKEAAWRLRRLELQLESEKTCRQREKMEE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SCSGSSESVFLSELVECCRELEEGHRAWADHKKEAAWRLRRLELQLESEKTCRQREKMEE 300

Qy        301 IEAKMKALREEQKNAMEKIEGEYREQLVGLRRDAEAKDQKLADQWTSRHIRLTKFLEQQM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 IEAKMKALREEQKNAMEKIEGEYREQLVGLRRDAEAKDQKLADQWTSRHIRLTKFLEQQM 360

Qy        361 GCRLDRP 367
              |||||||
Db        361 GCRLDRP 367